This is an action brought by the plaintiffs as, citizens and taxpayers of the city of Hartford seeking to enjoin the officers of the city from paying a salary to the defendant Fox, whom we shall hereafter refer to as the defendant unless we otherwise indicate, as vice-principal of one of its elementary schools, the Arsenal School. The defendant was superintendent of the Washington School District and principal of the Washington Street School in Hartford from 1917 to 1932 but ceased to hold these positions on July 15th, 1932, and had no official connection with any public school in the State thereafter until December 9th, 1935. On that day the Hartford board of education appointed him acting principal of the Brackett *Page 518 
Elementary School at a basic salary of $6000, his services to commence December 16th, 1935. However, on December 14th, 1935, the board voted that the defendant's duties and salary should "be deferred until other arrangements can be made at a later meeting of the Board," and the defendant at no time acted as principal of the Brackett School. On June 10th, 1936, the board of education passed a vote that the defendant should be assigned as vice-principal of the Arsenal School. At that time the statutes provided that no new teacher, principal, superintendent, supervising agent or school superintendent should be employed in any school of the State or entitled to receive any salary unless he possessed an appropriate state certificate, but with a concluding clause providing that all certificates which had been issued under any act of the General Assembly and were in force on July 1st, 1935, should be valid and might be renewed upon the same conditions and by the same authority under which they were originally issued. The defendant on June 10th, 1936, held a teacher's certificate which had been issued to him by the Hartford board of education on September 1st, 1925, when he was superintendent of the Washington School District and principal of the Washington Street School in that district, and this certificate was in terms a permanent certificate for qualification as a teacher in the district schools of Hartford. He also held a certificate entitled a "permanent supervision certificate" issued to him on July 31st, 1931, by the state board of education, authorizing him to act as superintendent of schools, supervising agent or assistant superintendent of schools in any town or district of the State. The question determinative of this appeal by the plaintiffs from the decision of the trial court for the defendants is whether either or both of *Page 519 
these certificates qualified the defendant Fox to hold the position of vice-principal of the Arsenal School.
In 1918 and for a considerable time before, there had been in effect statutes which forbade the employment in any school receiving any support from public money of a teacher who did not hold a certificate issued by the school visitors, town school committee or board of education of the town; it was required that the school authorities named should examine any teacher and if they found him qualified to teach certain specified subjects forming the usual curriculum of an elementary school and were satisfied with his moral character and ability, a certificate was to be issued which, unless limited to a specified time or school, authorized the teacher to teach in any public school in the town or district; and there was a further provision that the state board of education might, after examination, give a certificate of qualification to teach in any public school of the State, which must be accepted by the school visitors, town school committee or board of education of any town in lieu of any other examination. General Statutes, Rev. of 1918, 1007 to 1009. It was also provided that the committee or board of a town maintaining a high school should examine all candidates for a position as teacher in that school and give to those of satisfactory moral character, literary attainments and ability to teach, a certificate stating the subjects that they were found capable of teaching. General Statutes, Rev. of 1918, 993. The statutes in 1918 also authorized the appointment of a superintendent of schools in any town or in a supervising district which two or more towns might form, and it was required that a superintendent appointed in a supervising district or in a town employing more than twenty and not more than thirty teachers should hold a certificate of approval by the state board of *Page 520 
education; but there was no requirement of approval of superintendents in towns employing twenty or less, or more than thirty teachers; and there was a further provision that upon petition by the school authorities of a town employing more than twenty teachers the state board of education might appoint an agent who was to discharge the duties of superintendent, and again there was no requirement that a person so appointed should hold a certificate of qualification. General Statutes, Rev. of 1918, 893 to 900.
In 1921 authority to grant certificates to teach in the towns was vested in a board of examiners of which the superintendent or supervising agent, if there was one, was a member, but it was provided that certificates theretofore issued under the provisions of the General Statutes in force when the act went into effect should be valid and might be renewed upon the same conditions and by the same authority under which they were originally issued. Public Acts, 1921, Chap. 226. By another act passed at the same session of the Legislature the state board of education was given authority to grant certificates to teach or supervise in any public school of the State, which the local school authorities were obliged to accept in lieu of any other certificate, except as regards additional qualifications they might require, and this act contained the same concluding clause as was in Chapter 226 of the acts of that year. Public Acts, 1921, Chap. 238. While the latter act authorized the state board of education to issue certificates, it did not change the law as regards those who were required to have them.
In 1931 there was a general revision of the school laws. In that revision it was provided that no "teacher, principal, supervisor, supervising agent or school superintendent" should be employed in any of the schools of any town or should be entitled to receive a salary *Page 521 
unless he should possess an "appropriate town or state certificate;" and the statute contained a concluding clause validating certificates theretofore issued similar to that in the act of 1921 except that the date when such certificates must be in force was changed to July 1st, 1931. General Statutes, Cum. Sup. 1931, 119a. In this revision of the school laws no authority was given to local school officials to issue certificates, but the state board of education was authorized, in accordance with such rules and regulations as it might prescribe, to grant certificates of qualification to teach or supervise in any public school of the State, and local boards of education were required to accept these certificates in lieu of any other certificates, except that they might require additional qualifications. General Statutes, Cum. Sup. 1931, 120a. In 1933, 119a was amended by inserting the word "new," so that the statute read that "no new teacher, principal, supervisor, supervising agent or school superintendent" should be employed in any of the schools of any town or receive a salary unless he possessed a certificate; and the word "town" was stricken out of the phrase concerning "appropriate" certificates, so that it read "an appropriate state certificate;" and this amendment contained a concluding clause similar to that in the acts of 1921 and in 119a, but with a change of date to 1933. General Statutes, Cum. Sup. 1933, 206b. This section of the statute was further amended in 1935 in a respect not material to the question before us, and the concluding clause was re-enacted with a change of date to July 1st, 1935. General Statutes, Cum. Sup. 1935, 236c.
Previous to the revision of the laws in 1931 the only certificates which could have been issued "by or under any act of the General Assembly" were the certificates of the local school authorities authorizing the holder *Page 522 
"to teach," the certificates of qualification of the state board of education which the local authorities were required to accept, and certificates showing that certain superintendents had been approved by the state board of education. The defendant, when the 1931 act went into effect, did not have a certificate of the latter type; and we may assume that he was not required to have one as superintendent of the Washington School District; for while the finding does not state that there were employed in the city previous to 1931 more than thirty teachers, it does show that at the time the action was tried there were almost a thousand teachers employed by the city. He did have a teacher's certificate which was unlimited in duration and has never been revoked. It was within the terms of the concluding clause of the Public Act of 1921 and of 119a of the Cumulative Supplement of 1931, and the amendments to that section which made valid certificates issued under any previous statute and in force on the day specified. When the defendant was appointed vice-principal of the Arsenal School his teacher's certificate was in full force and effect.
This conclusion requires a consideration of the intent of the Legislature expressed in the provision of 119a of the Cumulative Supplement of 1931 as subsequently amended, that "no teacher, principal, supervisor, supervising agent or school superintendent" should be employed in any public school unless he possessed an "appropriate" certificate. This provision is to be read with 120a of the same supplement, which authorized the state board of education "in accordance with such rules and regulations" as it might prescribe, to issue "certificates of qualification to teach or to supervise" in the schools and with the amendment first made in 1933 and repeated in 1935, which inserted the modifying word "new" before the words "teacher, *Page 523 
principal, supervisor, supervising agent or school superintendent." The 1931 law evidently contemplated that the state board of education would by its rules and regulations establish different qualifications for the several positions enumerated, as it has in fact to a considerable extent done. We agree with the Supreme Judicial Court of Massachusetts that, as applied to the matter we are discussing, "principals are teachers who are entrusted by the school committee with special duties of direction or management." Boody v. School Committee of Barnstable, 276 Mass. 134, 138,177 N.E. 78. As indicated in this definition and as matter of common knowledge, a school principal has very important duties other than those which pertain immediately to the giving of instruction. A certificate of qualification to teach, if the positions of teacher and principal are considered apart, is not an "appropriate" certificate for a principal. As vice-principal the defendant supervises the teachers in the school in a way which pertains to the office of school principal and not to that of one who is a mere teacher although he does some teaching; and that his position falls within the class of principals is apparent from the salary voted him. His certificate to teach would not be an appropriate certificate as regards his position as vice-principal.
The purpose of the concluding clause of 119a of the 1931 law and of the amendments to that section was undoubtedly to free those who had certificates issued under the old law from the necessity of getting certificates under the provision of the new statute. But that statute took no note of the fact that there were certain superintendents and supervising agents who, before it was enacted, were not required to have, and probably did not have, any certificates and under its terms they could not continue in their employment *Page 524 
without securing a certificate issued under its provisions; and there were very likely principals of schools who had certificates merely qualifying them to teach, not "appropriate" to the positions they held, and a strict interpretation of the 1931 law might result in their disqualification for positions as principals. The purpose of the amendment of 1933, followed by that of 1935, which added the modifying word "new" to the positions enumerated in the statute, was apparently to restrict the law in such a way as not to require a certificate under its terms to be procured by anyone who occupied one of those positions, whether he held no certificate or a certificate issued under the old law not "appropriate" for it, so long as he continued in that employment. Whether one who was thus relieved from securing a certificate under its provisions could be employed in an immediately succeeding but different position from that he held when it went into effect, we have no need to determine.
A "new" teacher, principal, supervisor, supervising agent, or school superintendent, if he held a certificate properly issued before the statute went into effect which was "appropriate" to a position for which he might thereafter be employed, would be within the protection of the concluding clause of the statute. But to hold that, no matter what type of a certificate a "new" school employee might have, he would be relieved from the requirement of the statute that he must hold an "appropriate" certificate, would be to give to the law an interpretation which its terms do not justify. The concluding clause is that certificates issued under any previous act of the General Assembly "shall be valid and shall be renewed upon the same conditions and by the same authority under which they were originally issued." If the Legislature had intended that a certificate in force when the amendment *Page 525 
went into effect, no matter what its type, should be deemed an "appropriate" certificate for any of the positions enumerated in the statute, it certainly would have more clearly indicated that it was making such a broad exemption from the provisions of the law. If the provision that no "new" teacher, principal, supervisor, supervising agent, or school superintendent should be employed unless he held an "appropriate" certificate is read in immediate juxtaposition with the concluding clause that certificates issued under the old law should continue to be "valid," it will be seen that the interpretation we place upon the statute gives effect to the fair purport of its language; that is, that a certificate issued under the old law would continue to be valid even as regards a "new" school employee so far as it was "appropriate" for the position in which he was employed, but that it would not qualify him to hold a position for which it was not an "appropriate" certificate. If the defendant is to be regarded as a "new" principal, it follows that the teacher's certificate issued to him in 1925 would not qualify him for the position to which he was appointed in 1935.
It is to be remembered that the defendant had ceased to hold office in the Washington School District on July 15th, 1932, and thereafter held no position in any public school until his appointment as principal of the Brackett School on December 9th, 1935, a period of more than three years. If the use of the word "new" had reference only to one who was for the first time embarking upon the particular type of work for which he was applying, and the requirement of an appropriate certificate was not intended to apply to one who previously had had employment as a superintendent, principal or teacher, it is obvious that the law would permit the employment of persons whom the Legislature *Page 526 
could hardly have intended to except from its provisions. Thus one who had retired from a position of school superintendent, for instance, at a time when there was no requirement of a certificate of qualification for that office and who had given up all educational work for years would be eligible to appointment without any requirement of a certificate; and, to cite a more extreme case, so would one who had been a teacher, superintendent or supervising agent and had been removed for cause. On the other hand, we can reasonably assume that the intention of the Legislature was to permit those who at the time of the passage of the 1933 law held one of the enumerated positions to continue at least in that employment without the necessity of complying with its requirements. To avoid the result the Legislature could not have intended, and reasonably to accomplish its purpose, we must interpret the provision that a "new" teacher, principal, supervisor, supervising agent, or school superintendent should have an "appropriate" certificate, as including one who has for a substantial period of time definitely severed his connection with the schools and then seeks re-employment in them in one of the enumerated positions; and we must construe the concluding clause as not making "valid" a certificate issued to such an one under a former law unless it is "appropriate" to the position in which he is to be employed. Under the interpretation we place on the law the defendant was a "new" teacher or principal when he was appointed vice-principal of the Arsenal School and as he did not have a certificate "appropriate" to that position he was not eligible to it.
In a letter written after the 1933 act went into effect, to the principal of another elementary school in Hartford who held a like certificate to that of the defendant, the director of the bureau of teacher preparation *Page 527 
in the state department of education said that the principal's "present local certificate will cover you for whatever supervisory assignment may be given you by the city administration." In the absence of the inquiry to which this statement was an answer we cannot determine the scope it was intended to have. It apparently referred to a continuance of the principal's employment in the schools of Hartford. At any rate it was called to the attention of the commissioner of education, the director's superior, and to the state board of education itself in connection with their consideration of the right of the defendant to be employed in his present position and as applied to him was not approved. We cannot attach weight to this statement as indicative of a construction of the laws by the state board of education at variance with that we place upon them.
The certificate issued to him by the state board of education requires little comment. The statute of 1931 contemplated, as we have said, that the positions of teacher, principal, supervisor, supervising agent and school superintendent might be treated upon a different basis as regards qualifications under regulations to be established by the state board of education. The board did, before the defendant's appointment, adopt regulations establishing different qualifications for certificates to be issued to teachers, principals and superintendents, including in the latter class supervisors, and these regulations were in effect when he was appointed. A certificate as principal in an elementary school could only issue to one who had had a certain amount of experience as a teacher in an elementary school; but there was no such requirement as regards a certificate issued to one as superintendent, and one might receive such a certificate who had never taught in an elementary school at all. The correspondence with *Page 528 
reference to the certificate issued to the defendant by the state board of education in 1931, the vote of the board and the certificate itself show unmistakably that it was issued to him in his capacity of superintendent of the Washington School District, not in that of principal of the Washington Street School. The plaintiffs contend that under a regulation of the board adopted in 1934, the fact that the defendant had for more than three years ceased all connection with the public schools of the State automatically revoked the certificate. Whether that is so or not is of no consequence in the situation before us, for even if the certificate were still in force it would not qualify the defendant for the position of vice-principal to which he was appointed.
Nor do we need to consider the further contention of the plaintiffs that the defendant's appointment was invalid because made by a bare majority of the board of education, one member of which was his wife, who voted in favor of it.
  There is error; the judgment is set aside and the case remanded with direction to enter judgment for an appropriate injunction as prayed for in the complaint, in accordance with this opinion.
In this opinion HINMAN, AVERY and BROWN, Js., concurred.